

114 S373 RS: Vessel Incidental Discharge Act
U.S. Senate
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 171114th CONGRESS1st SessionS. 373[Report No. 114–96]IN THE SENATE OF THE UNITED STATESFebruary 4, 2015Mr. Rubio (for himself, Mr. Thune, Mr. Nelson, Mr. Vitter, Ms. Ayotte, Mr. Boozman, Mrs. Capito, Mr. Blunt, Mr. Manchin, Mr. Isakson, Mr. Cochran, Mr. Shelby, Mr. Coons, Mr. Cassidy, Mr. Wicker, Mrs. McCaskill, Mrs. Shaheen, Mr. Schatz, Mr. Sullivan, Mr. Casey, Ms. Collins, Mr. Cornyn, Mr. Inhofe, Mr. Graham, Mr. Risch, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationJuly 29, 2015Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide for the establishment of nationally uniform and environmentally sound standards
			 governing discharges incidental to the normal operation of a vessel.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Vessel Incidental Discharge Act. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings; purpose.Sec. 3. Definitions.Sec. 4. Regulation and enforcement.Sec. 5. Uniform national standards and requirements for the regulation of discharges incidental to
			 the normal operation of a vessel.Sec. 6. Treatment technology certification.Sec. 7. Exemptions.Sec. 8. Alternative compliance program.Sec. 9. Judicial review.Sec. 10. Effect on State authority.Sec. 11. Application with other statutes.
			2.Findings; purpose
 (a)FindingsCongress makes the following findings: (1)Beginning in 1980 with the enactment of the Act to Prevent Pollution from Ships (33 U.S.C. 1901 et seq.), the Coast Guard has been the principal Federal authority charged with administering, enforcing, and prescribing regulations relating to the discharge of pollutants from vessels engaged in maritime commerce and transportation.
 (2)The Coast Guard estimates there are approximately 21,560,000 State-registered recreational vessels, 75,000 commercial fishing vessels, and 33,000 freight and tank barges operating in United States waters.
 (3)From 1973 to 2005, certain discharges incidental to the normal operation of a vessel were exempted by regulation from otherwise applicable permitting requirements.
 (4)Over the 32 years during which this regulatory exemption was in effect, Congress enacted statutes on a number of occasions dealing with the regulation of discharges incidental to the normal operation of a vessel, including—
 (A)the Act to Prevent Pollution from Ships (33 U.S.C. 1901 et seq.) in 1980; (B)the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701 et seq.);
 (C)the National Invasive Species Act of 1996 (Public Law 104–332; 110 Stat. 4073); (D)section 415 of the Coast Guard Authorization Act of 1998 (Public Law 105–383; 112 Stat. 3434) and section 623 of the Coast Guard and Maritime Transportation Act of 2004 (Public Law 108–293; 33 U.S.C. 1901 note), which established interim and permanent requirements, respectively, for the regulation of vessel discharges of certain bulk cargo residue;
 (E)title XIV of division B of Appendix D of the Consolidated Appropriations Act, 2001 (Public Law 106–554; 114 Stat. 2763A–315), which prohibited or limited certain vessel discharges in certain areas of Alaska;
 (F)section 204 of the Maritime Transportation Security Act of 2002 (33 U.S.C. 1902a), which established requirements for the regulation of vessel discharges of agricultural cargo residue material in the form of hold washings; and
 (G)title X of the Coast Guard Authorization Act of 2010 (33 U.S.C. 3801 et seq.), which provided for the implementation of the International Convention on the Control of Harmful Anti-Fouling Systems on Ships, 2001.
 (b)PurposeThe purpose of this Act is to provide for the establishment of nationally uniform and environmentally sound standards and requirements for the management of discharges incidental to the normal operation of a vessel.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Aquatic nuisance speciesThe term aquatic nuisance species means a nonindigenous species (including a pathogen) that threatens the diversity or abundance of native species or the ecological stability of navigable waters or commercial, agricultural, aquacultural, or recreational activities dependent on such waters.
			(3)Ballast water
 (A)In generalThe term ballast water means any water, including any sediment suspended in such water, taken aboard a vessel— (i)to control trim, list, draught, stability, or stresses of the vessel; or
 (ii)during the cleaning, maintenance, or other operation of a ballast water treatment technology of the vessel.
 (B)ExclusionsThe term ballast water does not include any pollutant that is added to water described in subparagraph (A) that is not directly related to the operation of a properly functioning ballast water treatment technology under this Act.
 (4)Ballast water performance standardThe term ballast water performance standard means the numerical ballast water discharge standard set forth in section 151.2030 of title 33, Code of Federal Regulations or section 151.1511 of title 33, Code of Federal Regulations, as applicable, or a revised numerical ballast water performance standard established under subsection (a)(1)(B), (b), or (c) of section 5 of this Act.
 (5)Ballast water treatment technology or treatment technologyThe term ballast water treatment technology or treatment technology means any mechanical, physical, chemical, or biological process used, alone or in combination, to remove, render harmless, or avoid the uptake or discharge of aquatic nuisance species within ballast water.
 (6)BiocideThe term biocide means a substance or organism, including a virus or fungus, that is introduced into or produced by a ballast water treatment technology to reduce or eliminate aquatic nuisance species as part of the process used to comply with a ballast water performance standard under this Act.
			(7)Discharge incidental to the normal operation of a vessel
 (A)In generalThe term discharge incidental to the normal operation of a vessel means— (i)a discharge into navigable waters from a vessel of—
 (I)(aa)ballast water, graywater, bilge water, cooling water, oil water separator effluent, anti-fouling hull coating leachate, boiler or economizer blowdown, byproducts from cathodic protection, controllable pitch propeller and thruster hydraulic fluid, distillation and reverse osmosis brine, elevator pit effluent, firemain system effluent, freshwater layup effluent, gas turbine wash water, motor gasoline and compensating effluent, refrigeration and air condensate effluent, seawater pumping biofouling prevention substances, boat engine wet exhaust, sonar dome effluent, exhaust gas scrubber washwater, or stern tube packing gland effluent; or
 (bb)any other pollutant associated with the operation of a marine propulsion system, shipboard maneuvering system, habitability system, or installed major equipment, or from a protective, preservative, or absorptive application to the hull of a vessel;
 (II)weather deck runoff, deck wash, aqueous film forming foam effluent, chain locker effluent, non-oily machinery wastewater, underwater ship husbandry effluent, welldeck effluent, or fish hold and fish hold cleaning effluent; or
 (III)any effluent from a properly functioning marine engine; or (ii)a discharge of a pollutant into navigable waters in connection with the testing, maintenance, or repair of a system, equipment, or engine described in subclause (I)(bb) or (III) of clause (i) whenever the vessel is waterborne.
 (B)ExclusionsThe term discharge incidental to the normal operation of a vessel does not include— (i)a discharge into navigable waters from a vessel of—
 (I)rubbish, trash, garbage, incinerator ash, or other such material discharged overboard; (II)oil or a hazardous substance as those terms are defined in section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321);
 (III)sewage as defined in section 312(a)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1322(a)(6)); or
 (IV)graywater referred to in section 312(a)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1322(a)(6));
 (ii)an emission of an air pollutant resulting from the operation onboard a vessel of a vessel propulsion system, motor driven equipment, or incinerator; or
 (iii)a discharge into navigable waters from a vessel when the vessel is operating in a capacity other than as a means of transportation on water.
 (8)Geographically limited areaThe term geographically limited area means an area— (A)with a physical limitation, including limitation by physical size and limitation by authorized route, that prevents a vessel from operating outside the area, as determined by the Secretary; or
 (B)that is ecologically homogeneous, as determined by the Secretary, in consultation with the heads of other Federal departments or agencies as the Secretary considers appropriate.
 (9)ManufacturerThe term manufacturer means a person engaged in the manufacture, assemblage, or importation of ballast water treatment technology.
 (10)SecretaryThe term Secretary means the Secretary of the department in which the Coast Guard is operating. (11)VesselThe term vessel means every description of watercraft or other artificial contrivance used, or practically or otherwise capable of being used, as a means of transportation on water.
			4.Regulation and enforcement
 (a)In generalThe Secretary, in consultation with the Administrator, shall establish and implement enforceable uniform national standards and requirements for the regulation of discharges incidental to the normal operation of a vessel. The standards and requirements shall—
 (1)be based upon the best available technology economically achievable; and (2)supersede any permitting requirement or prohibition on discharges incidental to the normal operation of a vessel under any other provision of law.
 (b)Administration and enforcementThe Secretary shall administer and enforce the uniform national standards and requirements under this Act. Each State may enforce the uniform national standards and requirements under this Act.
			5.Uniform national standards and requirements for the regulation of discharges incidental to the
			 normal operation of a vessel
			(a)Requirements
				(1)Ballast water management requirements
 (A)In generalNotwithstanding any other provision of law, the requirements set forth in the final rule, Standards for Living Organisms in Ships’ Ballast Water Discharged in U.S. Waters (77 Fed. Reg. 17254 (March 23, 2012)), as corrected by the final rule; correction of the Standards for Living Organisms in Ships’ Ballast Water Discharged in U.S. Waters (77 Fed. Reg. 33969 (June 8, 2012)), shall be the management requirements for a ballast water discharge incidental to the normal operation of a vessel until the Secretary revises the ballast water performance standard under subsection (b) or adopts a more stringent State standard under subparagraph (B) of this paragraph.
 (B)Adoption of more stringent State standardIf the Secretary makes a determination in favor of a State petition under section 10, the Secretary shall adopt the more stringent ballast water performance standard specified in the statute or regulation that is the subject of that State petition in lieu of the ballast water performance standard in the final rule described under subparagraph (A).
 (2)Initial management requirements for discharges other than ballast waterNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with the Administrator, shall issue a final rule establishing best management practices for discharges incidental to the normal operation of a vessel other than ballast water.
				(b)Revised ballast water performance standard; 8-Year review
 (1)In generalSubject to the feasibility review under paragraph (2), not later than January 1, 2022, the Secretary, in consultation with the Administrator, shall issue a final rule revising the ballast water performance standard under subsection (a)(1) so that a ballast water discharge incidental to the normal operation of a vessel will contain—
 (A)less than 1 organism that is living or has not been rendered harmless per 10 cubic meters that is 50 or more micrometers in minimum dimension;
 (B)less than 1 organism that is living or has not been rendered harmless per 10 milliliters that is less than 50 micrometers in minimum dimension and more than 10 micrometers in minimum dimension;
 (C)concentrations of indicator microbes that are less than— (i)1 colony-forming unit of toxicogenic Vibrio cholera (serotypes O1 and O139) per 100 milliliters or less than 1 colony-forming unit of that microbe per gram of wet weight of zoological samples;
 (ii)126 colony-forming units of escherichia coli per 100 milliliters; and (iii)33 colony-forming units of intestinal enterococci per 100 milliliters; and
 (D)concentrations of such additional indicator microbes and of viruses as may be specified in regulations issued by the Secretary in consultation with the Administrator and such other Federal agencies as the Secretary and the Administrator consider appropriate.
					(2)Feasibility review
 (A)In generalNo later than January 1, 2020, the Secretary, in consultation with the Administrator, shall complete a review to determine the feasibility of achieving the revised ballast water performance standard under paragraph (1).
 (B)Criteria for review of ballast water performance standardIn conducting a review under subparagraph (A), the Secretary shall consider whether revising the ballast water performance standard will result in a scientifically demonstrable and substantial reduction in the risk of introduction or establishment of aquatic nuisance species, taking into account—
 (i)improvements in the scientific understanding of biological and ecological processes that lead to the introduction or establishment of aquatic nuisance species;
 (ii)improvements in ballast water treatment technology, including— (I)the capability of such treatment technology to achieve a revised ballast water performance standard;
 (II)the effectiveness and reliability of such treatment technology in the shipboard environment; (III)the compatibility of such treatment technology with the design and operation of a vessel by class, type, and size;
 (IV)the commercial availability of such treatment technology; and (V)the safety of such treatment technology;
 (iii)improvements in the capabilities to detect, quantify, and assess the viability of aquatic nuisance species at the concentrations under consideration;
 (iv)the impact of ballast water treatment technology on water quality; and (v)the costs, cost-effectiveness, and impacts of—
 (I)a revised ballast water performance standard, including the potential impacts on shipping, trade, and other uses of the aquatic environment; and
 (II)maintaining the existing ballast water performance standard, including the potential impacts on water-related infrastructure, recreation, propagation of native fish, shellfish, and wildlife, and other uses of navigable waters.
							(C)Lower revised performance standard
 (i)In generalIf the Secretary, in consultation with the Administrator, determines on the basis of the feasibility review and after an opportunity for a public hearing that no ballast water treatment technology can be certified under section 6 to comply with the revised ballast water performance standard under paragraph (1), the Secretary shall require the use of the treatment technology that achieves the performance levels of the best treatment technology available.
 (ii)Implementation deadlineIf the Secretary, in consultation with the Administrator, determines that the treatment technology under clause (i) cannot be implemented before the implementation deadline under paragraph (3) with respect to a class of vessels, the Secretary shall extend the implementation deadline for that class of vessels for not more than 36 months.
 (iii)ComplianceIf the implementation deadline under paragraph (3) is extended, the Secretary shall recommend action to ensure compliance with the extended implementation deadline under clause (ii).
						(D)Higher revised performance standard
 (i)In generalIf the Secretary, in consultation with the Administrator, determines that ballast water treatment technology exists that exceeds the revised ballast water performance standard under paragraph (1) with respect to a class of vessels, the Secretary shall revise the ballast water performance standard for that class of vessels to incorporate the higher performance standard.
 (ii)Implementation deadlineIf the Secretary, in consultation with the Administrator, determines that the treatment technology under clause (i) can be implemented before the implementation deadline under paragraph (3) with respect to a class of vessels, the Secretary shall accelerate the implementation deadline for that class of vessels. If the implementation deadline under paragraph (3) is accelerated, the Secretary shall provide not less than 24 months notice before the accelerated deadline takes effect.
 (3)Implementation deadlineThe revised ballast water performance standard under paragraph (1) shall apply to a vessel beginning on the date of the first drydocking of the vessel on or after January 1, 2022, but not later than December 31, 2024.
				(4)Revised performance standard compliance deadlines
 (A)In generalThe Secretary may establish a compliance deadline for compliance by a vessel (or a class, type, or size of vessel) with a revised ballast water performance standard under this subsection.
 (B)Process for granting extensionsIn issuing regulations under this subsection, the Secretary shall establish a process for an owner or operator to submit a petition to the Secretary for an extension of a compliance deadline with respect to the vessel of the owner or operator.
 (C)Period of extensionsAn extension issued under subparagraph (B) may— (i)apply for a period of not to exceed 18 months from the date of the applicable deadline under subparagraph (A); and
 (ii)be renewable for an additional period of not to exceed 18 months. (D)FactorsIn issuing a compliance deadline or reviewing a petition under this paragraph, the Secretary shall consider, with respect to the ability of an owner or operator to meet a compliance deadline, the following factors:
 (i)Whether the treatment technology to be installed is available in sufficient quantities to meet the compliance deadline.
 (ii)Whether there is sufficient shipyard or other installation facility capacity. (iii)Whether there is sufficient availability of engineering and design resources.
 (iv)Vessel characteristics, such as engine room size, layout, or a lack of installed piping. (v)Electric power generating capacity aboard the vessel.
 (vi)Safety of the vessel and crew. (E)Consideration of petitions (i)DeterminationsThe Secretary shall approve or deny a petition for an extension of a compliance deadline submitted by an owner or operator under this paragraph.
 (ii)DeadlineIf the Secretary does not approve or deny a petition referred to in clause (i) on or before the last day of the 90-day period beginning on the date of submission of the petition, the petition shall be deemed approved.
						(c)Future revisions of vessel incidental discharge standards; decennial reviews
 (1)Revised ballast water performance standardsThe Secretary, in consultation with the Administrator, shall complete a review, 10 years after the issuance of a final rule under subsection (b) and every 10 years thereafter, to determine whether further revision of the ballast water performance standard would result in a scientifically demonstrable and substantial reduction in the risk of the introduction or establishment of aquatic nuisance species.
 (2)Revised standards for discharges other than ballast waterThe Secretary, in consultation with the Administrator, may include in a decennial review under this subsection best management practices for discharges covered by subsection (a)(2). The Secretary shall initiate a rulemaking to revise 1 or more best management practices for such discharges after a decennial review if the Secretary, in consultation with the Administrator, determines that revising 1 or more of such practices would substantially reduce the impacts on navigable waters of discharges incidental to the normal operation of a vessel other than ballast water.
 (3)ConsiderationsIn conducting a review under paragraph (1), the Secretary, the Administrator, and the heads of other appropriate Federal agencies as determined by the Secretary, shall consider the criteria under subsection (b)(2)(B).
 (4)Revision after decennial reviewThe Secretary shall initiate a rulemaking to revise the current ballast water performance standard after a decennial review if the Secretary, in consultation with the Administrator, determines that revising the current ballast water performance standard would result in a scientifically demonstrable and substantial reduction in the risk of the introduction or establishment of aquatic nuisance species.
				6.Treatment technology certification
 (a)Certification requiredBeginning 1 year after the date that the requirements for testing protocols are issued under subsection (i), no manufacturer of a ballast water treatment technology shall sell, offer for sale, or introduce or deliver for introduction into interstate commerce, or import into the United States for sale or resale, a ballast water treatment technology for a vessel unless the treatment technology has been certified under this section.
			(b)Certification process
 (1)EvaluationUpon application of a manufacturer, the Secretary shall evaluate a ballast water treatment technology with respect to—
 (A)the effectiveness of the treatment technology in achieving the current ballast water performance standard when installed on a vessel (or a class, type, or size of vessel);
 (B)the compatibility with vessel design and operations; (C)the effect of the treatment technology on vessel safety;
 (D)the impact on the environment; (E)the cost effectiveness; and
 (F)any other criteria the Secretary considers appropriate. (2)ApprovalIf after an evaluation under paragraph (1) the Secretary determines that the treatment technology meets the criteria, the Secretary may certify the treatment technology for use on a vessel (or a class, type, or size of vessel).
 (3)Suspension and revocationThe Secretary shall establish, by regulation, a process to suspend or revoke a certification issued under this section.
				(c)Certification conditions
 (1)Imposition of conditionsIn certifying a ballast water treatment technology under this section, the Secretary, in consultation with the Administrator, may impose any condition on the subsequent installation, use, or maintenance of the treatment technology onboard a vessel as is necessary for—
 (A)the safety of the vessel, the crew of the vessel, and any passengers aboard the vessel; (B)the protection of the environment; or
 (C)the effective operation of the treatment technology. (2)Failure to complyThe failure of an owner or operator to comply with a condition imposed under paragraph (1) shall be considered a violation of this section.
 (d)Period for use of installed treatment equipmentNotwithstanding anything to the contrary in this Act or any other provision of law, the Secretary shall allow a vessel on which a system is installed and operated to meet a ballast water performance standard under this Act to continue to use that system, notwithstanding any revision of a ballast water performance standard occurring after the system is ordered or installed until the expiration of the service life of the system, as determined by the Secretary, so long as the system—
 (1)is maintained in proper working condition; and (2)is maintained and used in accordance with the manufacturer’s specifications and any treatment technology certification conditions imposed by the Secretary under this section.
				(e)Certificates of type approval for the treatment technology
 (1)IssuanceIf the Secretary approves a ballast water treatment technology for certification under subsection (b), the Secretary shall issue a certificate of type approval for the treatment technology to the manufacturer in such form and manner as the Secretary determines appropriate.
 (2)Certification conditionsA certificate of type approval issued under paragraph (1) shall specify each condition imposed by the Secretary under subsection (c).
 (3)Owners and operatorsA manufacturer that receives a certificate of type approval for the treatment technology under this subsection shall provide a copy of the certificate to each owner and operator of a vessel on which the treatment technology is installed.
 (f)InspectionsAn owner or operator who receives a copy of a certificate under subsection (e)(3) shall retain a copy of the certificate onboard the vessel and make the copy of the certificate available for inspection at all times while the owner or operator is utilizing the treatment technology.
 (g)BiocidesThe Secretary may not approve a ballast water treatment technology under subsection (b) if— (1)it uses a biocide or generates a biocide that is a pesticide, as defined in section 2 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136), unless the biocide is registered under that Act or the Secretary, in consultation with Administrator, has approved the use of the biocide in such treatment technology; or
 (2)it uses or generates a biocide the discharge of which causes or contributes to a violation of a water quality standard under section 303 of the Federal Water Pollution Control Act (33 U.S.C. 1313).
				(h)Prohibition
 (1)In generalExcept as provided in paragraph (2), the use of a ballast water treatment technology by an owner or operator of a vessel shall not satisfy the requirements of this Act unless it has been approved by the Secretary under subsection (b).
				(2)Exceptions
 (A)Coast Guard shipboard technology evaluation programAn owner or operator may use a ballast water treatment technology that has not been certified by the Secretary to comply with the requirements of this section if the technology is being evaluated under the Coast Guard Shipboard Technology Evaluation Program.
 (B)Ballast water treatment technologies certified by foreign entitiesAn owner or operator may use a ballast water treatment technology that has not been certified by the Secretary to comply with the requirements of this section if the technology has been certified by a foreign entity and the certification demonstrates performance and safety of the treatment technology equivalent to the requirements of this section, as determined by the Secretary.
 (i)Testing protocolsNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation with the Secretary, shall issue requirements for land-based and shipboard testing protocols or criteria for—
 (1)certifying the performance of each ballast water treatment technology under this section; and (2)certifying laboratories to evaluate such treatment technologies.
				7.Exemptions
 (a)In generalNo permit shall be required or prohibition enforced under any other provision of law for, nor shall any standards regarding a discharge incidental to the normal operation of a vessel under this Act apply to—
 (1)a discharge incidental to the normal operation of a vessel if the vessel is less than 79 feet in length and engaged in commercial service (as defined in section 2101(5) of title 46, United States Code);
 (2)a discharge incidental to the normal operation of a vessel if the vessel is a fishing vessel, including a fish processing vessel and a fish tender vessel (as defined in section 2101(11c) of title 46, United States Code);
 (3)a discharge incidental to the normal operation of a vessel if the vessel is a recreational vessel (as defined in section 2101(25) of title 46, United States Code);
 (4)the placement, release, or discharge of equipment, devices, or other material from a vessel for the sole purpose of conducting research on the aquatic environment or its natural resources in accordance with generally recognized scientific methods, principles, or techniques;
 (5)any discharge into navigable waters from a vessel authorized by an on-scene coordinator in accordance with part 300 of title 40, Code of Federal Regulations, or part 153 of title 33, Code of Federal Regulations;
 (6)any discharge into navigable waters from a vessel that is necessary to secure the safety of the vessel or human life, or to suppress a fire onboard the vessel or at a shoreside facility; or
 (7)a vessel of the armed forces of a foreign nation when engaged in noncommercial service. (b)Ballast water dischargesNo permit shall be required or prohibition enforced under any other provision of law for, nor shall any ballast water performance standards under this Act apply to—
 (1)a ballast water discharge incidental to the normal operation of a vessel determined by the Secretary to—
 (A)operate exclusively within a geographically limited area; (B)take up and discharge ballast water exclusively within 1 Captain of the Port Zone established by the Coast Guard unless the Secretary determines such discharge poses a substantial risk of introduction or establishment of an aquatic nuisance species;
 (C)operate pursuant to a geographic restriction issued as a condition under section 3309 of title 46, United States Code, or an equivalent restriction issued by the country of registration of the vessel; or
 (D)continuously take on and discharge ballast water in a flow-through system that does not introduce aquatic nuisance species into navigable waters;
 (2)a ballast water discharge incidental to the normal operation of a vessel consisting entirely of water suitable for human consumption; or
 (3)a ballast water discharge incidental to the normal operation of a vessel in an alternative compliance program established pursuant to section 8.
 (c)Vessels with permanent ballast waterNo permit shall be required or prohibition enforced under any other provision of law for, nor shall any ballast water performance standard under this Act apply to, a vessel that carries all of its permanent ballast water in sealed tanks that are not subject to discharge.
 (d)Vessels of the Armed ForcesNothing in this Act shall be construed to apply to a vessel of the Armed Forces, as defined in section 101(a) of title 10, United States Code.
			8.Alternative compliance program
 (a)In generalThe Secretary, in consultation with the Administrator, may promulgate regulations establishing 1 or more compliance programs as an alternative to ballast water management regulations issued under section 5 for a vessel that—
 (1)has a maximum ballast water capacity of less than 8 cubic meters; (2)is less than 3 years from the end of the useful life of the vessel, as determined by the Secretary; or
 (3)discharges ballast water into a facility for the reception of ballast water that meets standards promulgated by the Administrator, in consultation with the Secretary.
 (b)Promulgation of facility standardsNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation with the Secretary, shall promulgate standards for—
 (1)the reception of ballast water from a vessel into a reception facility; and (2)the disposal or treatment of the ballast water under paragraph (1).
				9.Judicial review
 (a)In generalAn interested person may file a petition for review of a final regulation promulgated under this Act in the United States Court of Appeals for the District of Columbia Circuit.
 (b)DeadlineA petition shall be filed not later than 120 days after the date that notice of the promulgation appears in the Federal Register.
 (c)ExceptionNotwithstanding subsection (b), a petition that is based solely on grounds that arise after the deadline to file a petition under subsection (b) has passed may be filed not later than 120 days after the date that the grounds first arise.
			10.Effect on State authority
 (a)In generalNo State or political subdivision thereof may adopt or enforce any statute or regulation of the State or political subdivision with respect to a discharge incidental to the normal operation of a vessel after the date of enactment of this Act.
 (b)Savings clauseNotwithstanding subsection (a), a State or political subdivision thereof may enforce a statute or regulation of the State or political subdivision with respect to ballast water discharges incidental to the normal operation of a vessel that specifies a ballast water performance standard that is more stringent than the ballast water performance standard under section 5(a)(1)(A) and is in effect on the date of enactment of this Act if the Secretary, after consultation with the Administrator and any other Federal department or agency the Secretary considers appropriate, makes a determination that—
 (1)compliance with any performance standard specified in the statute or regulation can in fact be achieved and detected;
 (2)the technology and systems necessary to comply with the statute or regulation are commercially available; and
 (3)the statute or regulation is consistent with obligations under relevant international treaties or agreements to which the United States is a party.
				(c)Petition process
 (1)SubmissionThe Governor of a State seeking to enforce a statute or regulation under subsection (b) shall submit a petition requesting the Secretary to review the statute or regulation.
 (2)Contents; deadlineA petition shall— (A)be accompanied by the scientific and technical information on which the petition is based; and
 (B)be submitted to the Secretary not later than 90 days after the date of enactment of this Act. (3)DeterminationsThe Secretary shall make a determination on a petition under this subsection not later than 90 days after the date that the petition is received.
 11.Application with other statutesNotwithstanding any other provision of law, this Act shall be the exclusive statutory authority for regulation by the Federal Government of discharges incidental to the normal operation of a vessel to which this Act applies. Except as provided under section 5(a)(1)(A), any regulation in effect on the date immediately preceding the effective date of this Act relating to any permitting requirement for or prohibition on discharges incidental to the normal operation of a vessel to which this Act applies shall be deemed to be a regulation issued pursuant to the authority of this Act and shall remain in full force and effect unless or until superseded by new regulations issued hereunder.
	
		1.Short
			 title; table of contents
			(a)Short
 titleThis Act may be cited as the Vessel Incidental Discharge Act.
			(b)Table of
 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings; purpose.Sec. 3. Definitions.Sec. 4. Regulation and enforcement.Sec. 5. Uniform national standards and requirements for the regulation of discharges incidental to the normal operation of a vessel.Sec. 6. Treatment technology certification.Sec. 7. Exemptions.Sec. 8. Alternative compliance program.Sec. 9. Judicial review.Sec. 10. Effect on State authority.Sec. 11. Application with other statutes. 2.Findings; purpose (a)FindingsCongress makes the following findings:
 (1)Beginning with enactment of the Act to Prevent Pollution from Ships in 1980 (22 U.S.C. 1901 et seq.), the United States Coast Guard has been the principal Federal authority charged with administering, enforcing, and prescribing regulations relating to the discharge of pollutants from vessels engaged in maritime commerce and transportation.
 (2)The Coast Guard estimates there are approximately 21,560,000 State-registered recreational vessels, 75,000 commercial fishing vessels, and 33,000 freight and tank barges operating in United States waters.
 (3)From 1973 to 2005, certain discharges incidental to the normal operation of a vessel were exempted by regulation from otherwise applicable permitting requirements.
 (4)Over the 32 years during which this regulatory exemption was in effect, Congress enacted statutes on a number of occasions dealing with the regulation of discharges incidental to the normal operation of a vessel, including—
 (A)the Act to Prevent Pollution from Ships (33 U.S.C. 1901 et seq.) in 1980;
 (B)the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701 et seq.);
 (C)the National Invasive Species Act of 1996 (110 Stat. 4073);
 (D)section 415 of the Coast Guard Authorization Act of 1998 (112 Stat. 3434) and section 623 of the Coast Guard and Maritime Transportation Act of 2004 (33 U.S.C. 1901 note), which established interim and permanent requirements, respectively, for the regulation of vessel discharges of certain bulk cargo residue;
 (E)title XIV of division B of Appendix D of the Consolidated Appropriations Act, 2001 (114 Stat. 2763), which prohibited or limited certain vessel discharges in certain areas of Alaska;
 (F)section 204 of the Maritime Transportation Security Act of 2002 (33 U.S.C. 1902a), which established requirements for the regulation of vessel discharges of agricultural cargo residue material in the form of hold washings; and
 (G)title X of the Coast Guard Authorization Act of 2010 (33 U.S.C. 3801 et seq.), which provided for the implementation of the International Convention on the Control of Harmful Anti-Fouling Systems on Ships, 2001.
 (b)PurposeThe purpose of this Act is to provide for the establishment of nationally uniform and environmentally sound standards and requirements for the management of discharges incidental to the normal operation of a vessel.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
			(2)Aquatic
 nuisance speciesThe term aquatic nuisance species means a nonindigenous species (including a pathogen) that threatens the diversity or abundance of native species or the ecological stability of navigable waters or commercial, agricultural, aquacultural, or recreational activities dependent on such waters.
			(3)Ballast
			 water
				(A)In
 generalThe term ballast water means any water, including any sediment suspended in such water, taken aboard a vessel—
 (i)to control trim, list, draught, stability, or stresses of the vessel; or
 (ii)during the cleaning, maintenance, or other operation of a ballast water treatment technology of the vessel.
 (B)ExclusionsThe term ballast water does not include any pollutant that is added to water described in subparagraph (A) that is not directly related to the operation of a properly functioning ballast water treatment technology under this Act.
				(4)Ballast water
 performance standardThe term ballast water performance standard means the numerical ballast water discharge standard set forth in section 151.2030 of title 33, Code of Federal Regulations or section 151.1511 of title 33, Code of Federal Regulations, as applicable, or a revised numerical ballast water performance standard established under subsection (a)(1)(B), (b), or (c) of section 5 of this Act.
			(5)Ballast water
 treatment technology or treatment technologyThe term ballast water treatment technology or treatment technology means any mechanical, physical, chemical, or biological process used, alone or in combination, to remove, render harmless, or avoid the uptake or discharge of aquatic nuisance species within ballast water.
 (6)BiocideThe term biocide means a substance or organism, including a virus or fungus, that is introduced into or produced by a ballast water treatment technology to reduce or eliminate aquatic nuisance species as part of the process used to comply with a ballast water performance standard under this Act.
			(7)Discharge
			 incidental to the normal operation of a vessel
				(A)In
 generalThe term discharge incidental to the normal operation of a vessel means—
 (i)a discharge into navigable waters from a vessel of—
 (I)(aa)ballast water, graywater, bilge water, cooling water, oil water separator effluent, anti-fouling hull coating leachate, boiler or economizer blowdown, byproducts from cathodic protection, controllable pitch propeller and thruster hydraulic fluid, distillation and reverse osmosis brine, elevator pit effluent, firemain system effluent, freshwater layup effluent, gas turbine wash water, motor gasoline and compensating effluent, refrigeration and air condensate effluent, seawater pumping biofouling prevention substances, boat engine wet exhaust, sonar dome effluent, exhaust gas scrubber washwater, or stern tube packing gland effluent; or
 (bb)any other pollutant associated with the operation of a marine propulsion system, shipboard maneuvering system, habitability system, or installed major equipment, or from a protective, preservative, or absorptive application to the hull of a vessel;
 (II)weather deck runoff, deck wash, aqueous film forming foam effluent, chain locker effluent, non-oily machinery wastewater, underwater ship husbandry effluent, welldeck effluent, or fish hold and fish hold cleaning effluent; or
 (III)any effluent from a properly functioning marine engine; or
 (ii)a discharge of a pollutant into navigable waters in connection with the testing, maintenance, or repair of a system, equipment, or engine described in subclause (I)(bb) or (III) of clause (i) whenever the vessel is waterborne.
 (B)ExclusionsThe term discharge incidental to the normal operation of a vessel does not include—
 (i)a discharge into navigable waters from a vessel of—
 (I)rubbish, trash, garbage, incinerator ash, or other such material discharged overboard;
 (II)oil or a hazardous substance as those terms are defined in section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321);
 (III)sewage as defined in section 312(a)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1322(a)(6)); or
 (IV)graywater referred to in section 312(a)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1322(a)(6));
 (ii)an emission of an air pollutant resulting from the operation onboard a vessel of a vessel propulsion system, motor driven equipment, or incinerator; or
 (iii)a discharge into navigable waters from a vessel when the vessel is operating in a capacity other than as a means of transportation on water.
					(8)Geographically
 limited areaThe term geographically limited area means an area—
 (A)with a physical limitation, including limitation by physical size and limitation by authorized route such as the Great Lakes and St. Lawrence River, that prevents a vessel from operating outside the area, as determined by the Secretary; or
 (B)that is ecologically homogeneous, as determined by the Secretary, in consultation with the heads of other Federal departments or agencies as the Secretary considers appropriate.
 (9)ManufacturerThe term manufacturer means a person engaged in the manufacture, assemblage, or importation of ballast water treatment technology.
 (10)SecretaryThe term Secretary means the Secretary of the department in which the Coast Guard is operating.
 (11)VesselThe term vessel means every description of watercraft or other artificial contrivance used, or practically or otherwise capable of being used, as a means of transportation on water.
			4.Regulation and
			 enforcement
			(a)In
 generalThe Secretary, in consultation with the Administrator, shall establish and implement enforceable uniform national standards and requirements for the regulation of discharges incidental to the normal operation of a vessel. The standards and requirements shall—
 (1)be based upon the best available technology economically achievable; and
 (2)supersede any permitting requirement or prohibition on discharges incidental to the normal operation of a vessel under any other provision of law.
				(b)Administration
 and enforcementThe Secretary shall administer and enforce the uniform national standards and requirements under this Act. Each State may enforce the uniform national standards and requirements under this Act.
			5.Uniform national standards and requirements for the
			 regulation of discharges incidental to the normal operation of a vessel
			(a)Requirements
				(1)Ballast water management requirements
 (A)In generalNotwithstanding any other provision of law, the requirements set forth in the final rule, Standards for Living Organisms in Ships’ Ballast Water Discharged in U.S. Waters (77 Fed. Reg. 17254 (March 23, 2012), as corrected at 77 Fed. Reg. 33969 (June 8, 2012)), shall be the management requirements for a ballast water discharge incidental to the normal operation of a vessel until the Secretary revises the ballast water performance standard under subsection (b) or adopts a more stringent State standard under subparagraph (B) of this paragraph.
 (B)Adoption of more stringent State standardIf the Secretary makes a determination in favor of a State petition under section 10, the Secretary shall adopt the more stringent ballast water performance standard specified in the statute or regulation that is the subject of that State petition in lieu of the ballast water performance standard in the final rule described under subparagraph (A).
					(2)Initial
 management requirements for discharges other than ballast waterNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with the Administrator, shall issue a final rule establishing best management practices for discharges incidental to the normal operation of a vessel other than ballast water.
				(b)Revised ballast
			 water performance standard; 8-Year review
				(1)In
 generalSubject to the feasibility review under paragraph (2), not later than January 1, 2022, the Secretary, in consultation with the Administrator, shall issue a final rule revising the ballast water performance standard under subsection (a)(1) so that a ballast water discharge incidental to the normal operation of a vessel will contain—
 (A)less than 1 organism that is living or has not been rendered harmless per 10 cubic meters that is 50 or more micrometers in minimum dimension;
 (B)less than 1 organism that is living or has not been rendered harmless per 10 milliliters that is less than 50 micrometers in minimum dimension and more than 10 micrometers in minimum dimension;
 (C)concentrations of indicator microbes that are less than—
 (i)1 colony-forming unit of toxicogenic Vibrio cholera (serotypes O1 and O139) per 100 milliliters or less than 1 colony-forming unit of that microbe per gram of wet weight of zoological samples;
 (ii)126 colony-forming units of Escherichia coli per 100 milliliters; and
 (iii)33 colony-forming units of intestinal enterococci per 100 milliliters; and
 (D)concentrations of such additional indicator microbes and of viruses as may be specified in regulations issued by the Secretary in consultation with the Administrator and such other Federal agencies as the Secretary and the Administrator consider appropriate.
					(2)Feasibility
			 review
					(A)In
 generalNot less than 2 years before January 1, 2022, the Secretary, in consultation with the Administrator, shall complete a review to determine the feasibility of achieving the revised ballast water performance standard under paragraph (1).
					(B)Criteria for
 review of ballast water performance standardIn conducting a review under subparagraph (A), the Secretary shall consider whether revising the ballast water performance standard will result in a scientifically demonstrable and substantial reduction in the risk of introduction or establishment of aquatic nuisance species, taking into account—
 (i)improvements in the scientific understanding of biological and ecological processes that lead to the introduction or establishment of aquatic nuisance species;
 (ii)improvements in ballast water treatment technology, including—
 (I)the capability of such treatment technology to achieve a revised ballast water performance standard;
 (II)the effectiveness and reliability of such treatment technology in the shipboard environment;
 (III)the compatibility of such treatment technology with the design and operation of a vessel by class, type, and size;
 (IV)the commercial availability of such treatment technology; and
 (V)the safety of such treatment technology;
 (iii)improvements in the capabilities to detect, quantify, and assess the viability of aquatic nuisance species at the concentrations under consideration;
 (iv)the impact of ballast water treatment technology on water quality; and
 (v)the costs, cost-effectiveness, and impacts of—
 (I)a revised ballast water performance standard, including the potential impacts on shipping, trade, and other uses of the aquatic environment; and
 (II)maintaining the existing ballast water performance standard, including the potential impacts on water-related infrastructure, recreation, propagation of native fish, shellfish, and wildlife, and other uses of navigable waters.
							(C)Lower revised
			 performance standard
						(i)In
 generalIf the Secretary, in consultation with the Administrator, determines on the basis of the feasibility review and after an opportunity for a public hearing that no ballast water treatment technology can be certified under section 6 to comply with the revised ballast water performance standard under paragraph (1), the Secretary shall require the use of the treatment technology that achieves the performance levels of the best treatment technology available.
						(ii)Implementation
 deadlineIf the Secretary, in consultation with the Administrator, determines that the treatment technology under clause (i) cannot be implemented before the implementation deadline under paragraph (3) with respect to a class of vessels, the Secretary shall extend the implementation deadline for that class of vessels for not more than 36 months.
 (iii)ComplianceIf the implementation deadline under paragraph (3) is extended, the Secretary shall recommend action to ensure compliance with the extended implementation deadline under clause (ii).
						(D)Higher revised
			 performance standard
						(i)In
 generalIf the Secretary, in consultation with the Administrator, determines that ballast water treatment technology exists that exceeds the revised ballast water performance standard under paragraph (1) with respect to a class of vessels, the Secretary shall revise the ballast water performance standard for that class of vessels to incorporate the higher performance standard.
						(ii)Implementation
 deadlineIf the Secretary, in consultation with the Administrator, determines that the treatment technology under clause (i) can be implemented before the implementation deadline under paragraph (3) with respect to a class of vessels, the Secretary shall accelerate the implementation deadline for that class of vessels. If the implementation deadline under paragraph (3) is accelerated, the Secretary shall provide not less than 24 months notice before the accelerated deadline takes effect.
 (3)Implementation deadlineThe revised ballast water performance standard under paragraph (1) shall apply to a vessel beginning on the date of the first drydocking of the vessel on or after January 1, 2022, but not later than December 31, 2024.
				(4)Revised performance standard compliance deadlines
 (A)In generalThe Secretary may establish a compliance deadline for compliance by a vessel (or a class, type, or size of vessel) with a revised ballast water performance standard under this subsection.
 (B)Process for granting extensionsIn issuing regulations under this subsection, the Secretary shall establish a process for an owner or operator to submit a petition to the Secretary for an extension of a compliance deadline with respect to the vessel of the owner or operator.
 (C)Period of extensionsAn extension issued under subparagraph (B) may— (i)apply for a period of not to exceed 18 months from the date of the applicable deadline under subparagraph (A); and
 (ii)be renewable for an additional period of not to exceed 18 months. (D)FactorsIn issuing a compliance deadline or reviewing a petition under this paragraph, the Secretary shall consider, with respect to the ability of an owner or operator to meet a compliance deadline, the following factors:
 (i)Whether the treatment technology to be installed is available in sufficient quantities to meet the compliance deadline.
 (ii)Whether there is sufficient shipyard or other installation facility capacity. (iii)Whether there is sufficient availability of engineering and design resources.
 (iv)Vessel characteristics, such as engine room size, layout, or a lack of installed piping. (v)Electric power generating capacity aboard the vessel.
 (vi)Safety of the vessel and crew. (E)Consideration of petitions (i)DeterminationsThe Secretary shall approve or deny a petition for an extension of a compliance deadline submitted by an owner or operator under this paragraph.
 (ii)DeadlineIf the Secretary does not approve or deny a petition referred to in clause (i) on or before the last day of the 90-day period beginning on the date of submission of the petition, the petition shall be deemed approved.
						(c)Future
			 revisions of vessel incidental discharge standards; decennial reviews
				(1)Revised ballast
 water performance standardsThe Secretary, in consultation with the Administrator, shall complete a review, 10 years after the issuance of a final rule under subsection (b) and every 10 years thereafter, to determine whether further revision of the ballast water performance standard would result in a scientifically demonstrable and substantial reduction in the risk of the introduction or establishment of aquatic nuisance species.
				(2)Revised
 standards for discharges other than ballast waterThe Secretary, in consultation with the Administrator, may include in a decennial review under this subsection best management practices for discharges covered by subsection (a)(2). The Secretary shall initiate a rulemaking to revise 1 or more best management practices for such discharges after a decennial review if the Secretary, in consultation with the Administrator, determines that revising 1 or more of such practices would substantially reduce the impacts on navigable waters of discharges incidental to the normal operation of a vessel other than ballast water.
 (3)ConsiderationsIn conducting a review under paragraph (1), the Secretary, the Administrator, and the heads of other appropriate Federal agencies as determined by the Secretary, shall consider the criteria under section 5(b)(2)(B).
				(4)Revision after
 decennial reviewThe Secretary shall initiate a rulemaking to revise the current ballast water performance standard after a decennial review if the Secretary, in consultation with the Administrator, determines that revising the current ballast water performance standard would result in a scientifically demonstrable and substantial reduction in the risk of the introduction or establishment of aquatic nuisance species.
 (d) Great Lakes requirementsIn addition to the other standards and requirements imposed by this section, in the case of a vessel that enters the Great Lakes through the St. Lawrence River after operating outside the exclusive economic zone of the United States the Secretary, in consultation with the Administrator, shall establish a requirement that the vessel conduct saltwater flushing of all ballast water tanks onboard prior to entry.
			6.Treatment
			 technology certification
			(a)Certification
 requiredBeginning 1 year after the date that the requirements for testing protocols are issued under subsection (i), no manufacturer of a ballast water treatment technology shall sell, offer for sale, or introduce or deliver for introduction into interstate commerce, or import into the United States for sale or resale, a ballast water treatment technology for a vessel unless the treatment technology has been certified under this section.
			(b)Certification
			 process
 (1)EvaluationUpon application of a manufacturer, the Secretary shall evaluate a ballast water treatment technology with respect to—
 (A)the effectiveness of the treatment technology in achieving the current ballast water performance standard when installed on a vessel (or a class, type, or size of vessel);
 (B)the compatibility with vessel design and operations;
 (C)the effect of the treatment technology on vessel safety;
 (D)the impact on the environment;
 (E)the cost effectiveness; and
 (F)any other criteria the Secretary considers appropriate.
 (2)ApprovalIf after an evaluation under paragraph (1) the Secretary determines that the treatment technology meets the criteria, the Secretary may certify the treatment technology for use on a vessel (or a class, type, or size of vessel).
				(3)Suspension and
 revocationThe Secretary shall establish, by regulation, a process to suspend or revoke a certification issued under this section.
				(c)Certification
			 conditions
				(1)Imposition of
 conditionsIn certifying a ballast water treatment technology under this section, the Secretary, in consultation with the Administrator, may impose any condition on the subsequent installation, use, or maintenance of the treatment technology onboard a vessel as is necessary for—
 (A)the safety of the vessel, the crew of the vessel, and any passengers aboard the vessel;
 (B)the protection of the environment; or
 (C)the effective operation of the treatment technology.
					(2)Failure to
 complyThe failure of an owner or operator to comply with a condition imposed under paragraph (1) shall be considered a violation of this section.
				(d)Period for use
 of installed treatment equipmentNotwithstanding anything to the contrary in this Act or any other provision of law, the Secretary shall allow a vessel on which a system is installed and operated to meet a ballast water performance standard under this Act to continue to use that system, notwithstanding any revision of a ballast water performance standard occurring after the system is ordered or installed until the expiration of the service life of the system, as determined by the Secretary, so long as the system—
 (1)is maintained in proper working condition; and
 (2)is maintained and used in accordance with the manufacturer’s specifications and any treatment technology certification conditions imposed by the Secretary under this section.
				(e)Certificates of
			 type approval for the treatment technology
 (1)IssuanceIf the Secretary approves a ballast water treatment technology for certification under subsection (b), the Secretary shall issue a certificate of type approval for the treatment technology to the manufacturer in such form and manner as the Secretary determines appropriate.
				(2)Certification
 conditionsA certificate of type approval issued under paragraph (1) shall specify each condition imposed by the Secretary under subsection (c).
				(3)Owners and
 operatorsA manufacturer that receives a certificate of type approval for the treatment technology under this subsection shall provide a copy of the certificate to each owner and operator of a vessel on which the treatment technology is installed.
 (f)InspectionsAn owner or operator who receives a copy of a certificate under subsection (e)(3) shall retain a copy of the certificate onboard the vessel and make the copy of the certificate available for inspection at all times while the owner or operator is utilizing the treatment technology.
 (g)BiocidesThe Secretary may not approve a ballast water treatment technology under subsection (b) if—
 (1)it uses a biocide or generates a biocide that is a pesticide, as defined in section 2 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136), unless the biocide is registered under that Act or the Secretary, in consultation with Administrator, has approved the use of the biocide in such treatment technology; or
 (2)it uses or generates a biocide the discharge of which causes or contributes to a violation of a water quality standard under section 303 of the Federal Water Pollution Control Act (33 U.S.C. 1313).
				(h)Prohibition
				(1)In
 generalExcept as provided in paragraph (2), the use of a ballast water treatment technology by an owner or operator of a vessel shall not satisfy the requirements of this Act unless it has been approved by the Secretary under subsection (b).
				(2)Exceptions
					(A)Coast guard
 shipboard technology evaluation programAn owner or operator may use a ballast water treatment technology that has not been certified by the Secretary to comply with the requirements of this section if the technology is being evaluated under the Coast Guard Shipboard Technology Evaluation Program.
					(B)Ballast water
 treatment technologies certified by foreign entitiesAn owner or operator may use a ballast water treatment technology that has not been certified by the Secretary to comply with the requirements of this section if the technology has been certified by a foreign entity and the certification demonstrates performance and safety of the treatment technology equivalent to the requirements of this section, as determined by the Secretary.
					(i)Testing
 protocolsNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation with the Secretary, shall issue requirements for land-based and shipboard testing protocols or criteria for—
 (1)certifying the performance of each ballast water treatment technology under this section; and
 (2)certifying laboratories to evaluate such treatment technologies.
				7.Exemptions
			(a)In
 generalNo permit shall be required or prohibition enforced under any other provision of law for, nor shall any standards regarding a discharge incidental to the normal operation of a vessel under this Act apply to—
 (1)a discharge incidental to the normal operation of a vessel if the vessel is less than 79 feet in length and engaged in commercial service (as defined in section 2101(5) of title 46, United States Code);
 (2)a discharge incidental to the normal operation of a vessel if the vessel is a fishing vessel, including a fish processing vessel and a fish tender vessel, (as defined in section 2101 of title 46, United States Code);
 (3)a discharge incidental to the normal operation of a vessel if the vessel is a recreational vessel (as defined in section 2101(25) of title 46, United States Code);
 (4)the placement, release, or discharge of equipment, devices, or other material from a vessel for the sole purpose of conducting research on the aquatic environment or its natural resources in accordance with generally recognized scientific methods, principles, or techniques;
 (5)any discharge into navigable waters from a vessel authorized by an on-scene coordinator in accordance with part 300 of title 40, Code of Federal Regulations, or part 153 of title 33, Code of Federal Regulations;
 (6)any discharge into navigable waters from a vessel that is necessary to secure the safety of the vessel or human life, or to suppress a fire onboard the vessel or at a shoreside facility; or
 (7)a vessel of the armed forces of a foreign nation when engaged in noncommercial service.
				(b)Ballast water
 dischargesNo permit shall be required or prohibition enforced under any other provision of law for, nor shall any ballast water performance standards under this Act apply to—
 (1)a ballast water discharge incidental to the normal operation of a vessel determined by the Secretary to—
 (A)operate exclusively within a geographically limited area;
 (B)take up and discharge ballast water exclusively within 1 Captain of the Port Zone established by the Coast Guard unless the Secretary determines such discharge poses a substantial risk of introduction or establishment of an aquatic nuisance species;
 (C)operate pursuant to a geographic restriction issued as a condition under section 3309 of title 46, United States Code, or an equivalent restriction issued by the country of registration of the vessel; or
 (D)continuously take on and discharge ballast water in a flow-through system that does not introduce aquatic nuisance species into navigable waters;
 (2)a ballast water discharge incidental to the normal operation of a vessel consisting entirely of water suitable for human consumption; or
 (3)a ballast water discharge incidental to the normal operation of a vessel in an alternative compliance program established pursuant to section 8.
				(c)Vessels with
 permanent ballast waterNo permit shall be required or prohibition enforced under any other provision of law for, nor shall any ballast water performance standard under this Act apply to, a vessel that carries all of its permanent ballast water in sealed tanks that are not subject to discharge.
 (d)Vessels of the Armed ForcesNothing in this Act shall be construed to apply to a vessel as follows: (1)A vessel owned or operated by the Department of Defense (other than a time-chartered or voyage-chartered vessel).
 (2)A vessel of the Coast Guard, as designated by the Secretary of the department in which the Coast Guard is operating.
				8.Alternative
			 compliance program
			(a)In
 generalThe Secretary, in consultation with the Administrator, may promulgate regulations establishing 1 or more compliance programs as an alternative to ballast water management regulations issued under section 5 for a vessel that—
 (1)has a maximum ballast water capacity of less than 8 cubic meters;
 (2)is less than 3 years from the end of the useful life of the vessel, as determined by the Secretary; or
 (3)discharges ballast water into a facility for the reception of ballast water that meets standards promulgated by the Administrator, in consultation with the Secretary.
				(b)Promulgation of
 facility standardsNot later than 1 year after the date of enactment of this Act, the Administrator, in consultation with the Secretary, shall promulgate standards for—
 (1)the reception of ballast water from a vessel into a reception facility; and
 (2)the disposal or treatment of the ballast water under paragraph (1).
				9.Judicial
			 review
			(a)In
 generalAn interested person may file a petition for review of a final regulation promulgated under this Act in the United States Court of Appeals for the District of Columbia Circuit.
 (b)DeadlineA petition shall be filed not later than 120 days after the date that notice of the promulgation appears in the Federal Register.
 (c)ExceptionNotwithstanding subsection (b), a petition that is based solely on grounds that arise after the deadline to file a petition under subsection (b) has passed may be filed not later than 120 days after the date that the grounds first arise.
			10.Effect on State
			 authority
			(a)In
 generalNo State or political subdivision thereof may adopt or enforce any statute or regulation of the State or political subdivision with respect to a discharge incidental to the normal operation of a vessel after the date of enactment of this Act.
			(b)Savings
 clauseNotwithstanding subsection (a), a State or political subdivision thereof may adopt or enforce a statute or regulation of the State or political subdivision with respect to ballast water discharges incidental to the normal operation of a vessel that specifies a ballast water performance standard that is more stringent than the ballast water performance standard under section 5(a)(1)(A) if the Secretary, after consultation with the Administrator and any other Federal department or agency the Secretary considers appropriate, makes a determination that—
 (1)compliance with any performance standard specified in the statute or regulation can in fact be achieved and detected;
 (2)the technology and systems necessary to comply with the statute or regulation are commercially available; and
 (3)the statute or regulation is consistent with obligations under relevant international treaties or agreements to which the United States is a party.
				(c)Petition
			 process
 (1)SubmissionThe Governor of a State seeking to adopt or enforce a statute or regulation under subsection (b) shall submit a petition to the Secretary requesting the Secretary to review the statute or regulation.
				(2)Contents;
 timingA petition shall be accompanied by the scientific and technical information on which the petition is based, and may be submitted within 1 year of the date of enactment of this Act and every 10 years thereafter.
 (3)DeterminationsThe Secretary shall make a determination on a petition under this subsection not later than 90 days after the date that the petition is received.
				11.Application
 with other statutesNotwithstanding any other provision of law, this Act shall be the exclusive statutory authority for regulation by the Federal Government of discharges incidental to the normal operation of a vessel to which this Act applies. Except as provided under section 5(a)(1)(A), any regulation in effect on the date immediately preceding the effective date of this Act relating to any permitting requirement for or prohibition on discharges incidental to the normal operation of a vessel to which this Act applies shall be deemed to be a regulation issued pursuant to the authority of this Act and shall remain in full force and effect unless or until superseded by new regulations issued hereunder.July 29, 2015Reported with an amendment